DETAILED ACTION
This office action response the amendment application on 03/07/2022.
Claims 1- 23 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on March 21, 2022 and December 17, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This is in response to the amendments filed on 07 March, 2022.  Claims 1-2, 8-9, and 15-16 have been amended.  Claims 21-23 have been newly added.  Claims 1-23 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (U.S. Patent Application Publication No. 2014/0044109), (“D1”, hereinafter), in view of Yin et al. (U.S. Patent Application Publication No. 2012/0127869), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a base station (i.e., eNodeB 101, Fig. 1), comprising: 
a controller configured to determine configuration information for channel state information (CSI) reporting ([see, the eNodeB notifies the configuration information of each of the plurality of channel state information reference signals to the terminal, [0077, 0114], and Fig. 1, 16]); and 
a transceiver operably coupled to the controller (see, transmit antenna, [0051], and Fig. 4]) and configured to indicate, to a user equipment (UE) the configuration information for CSI reporting ([see, the reference signal configuration information for channel state information measurement of the CSI report cell for reporting the CSI, [0077, 0114], and Fig. 1, 16]),
 the configuration information for CSI reporting including information for a CSI reporting band comprising one or more subbands from a bandwidth (BW) part for which the UE is to report CSI ([see, the CSI reporting information CQI for representing the subbands from the system bandwidth (component carrier bandwidth), [0059], and Fig. 7]). 
D1 doesn’t appear to explicitly disclose: receive, from the UE, the CSI including two separately encoded segments, wherein: 
a first of the two segments includes a rank indicator (RI), and a channel quality indicator (CQI) for a first codeword (CW), 
a second of the two segments includes a precoding matrix indicator (PMI), and 
a payload size of the second of the two segments depends on value of the RI included in the first of the two segments.  
However, D2 discloses receive, from the UE, the CSI including two separately encoded segments ([see, multiplex the aggregated channel state information (CSI) reports disclosed,  [0095], and Fig. 5]), wherein: 
a first of the two segments includes a rank indicator (RI), and a channel quality indicator (CQI) for a first codeword (CW) ([see, wherein the multiplex the aggregated channel state information (CSI) reports, an RI report and  a CQI reports, one codeword may be selected to carry the aggregated CQI report disclosed, [0095-0096, 0103], and Fig. 5]), 
a second of the two segments includes a precoding matrix indicator (PMI) ([see, wherein the multiplex the aggregated channel state information (CSI) reports, the PMI report  disclosed, [0095-0096], and Fig. 5]), and 
a payload size of the second of the two segments depends on value of the RI included in the first of the two segments ([see, the rank indication (RI) may be calculated using the total aggregated rank indication (RI) payload size disclosed,  [0104-0105], and Fig. 7]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide reporting for simultaneous physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmissions results improve efficiency and quality of wireless communication (D2, ¶ [0003]).
As per Claim 8, is the method claim corresponding to the apparatus of base station claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 8 is anticipated by method being performed by the apparatus of base station above and therefore is rejected under the same rational as claim 1.
As per Claims 2, 9, 16,  D1 further discloses wherein the CSI reports includes one of one report for all subbands within the CSI reporting band and multiple reports for the subbands within the CSI reporting band ([see, the CSI reporting information CQI for representing the subbands from the system bandwidth (component carrier bandwidth), [0059], and Fig. 7]).
As per Claims 3, 10, 17, D1 further discloses wherein, when one report for all subbands within the CSI reporting band is indicated, a single channel quality indicator (CQI) and a single precoding matrix indicator (PMI) is reported for the CSI reporting band ([see, wherein the feedback for reporting the CSI, the periodic feedback of the RI, the W-PMI, the CQI (Wideband-CQI (W-CQI), Subband-CQI (S-CQI)) reporting showed, [0066], and Fig. 8]).  
As per Claims 4, 11, 18, D1 further discloses wherein, when multiple reports for the subbands within the CSI reporting band is indicated, one channel quality indicator (CQI) is reported for each subband within the CSI reporting band and one precoding matrix indicator (PMI) for the CSI reporting band and one PMI for each subband within the CSI reporting band are reported ([see, wherein the feedback information generating coding the RI, PMI, CQI, the feedback information multiplexing unit 510 multiplexes the feedback information to the uplink subframe, [0056], and Fig. 4-5]).  
As per Claims 5, 12, 19, D1 further discloses wherein the transceiver is configured to indicate to the UE that one or more of wideband CSI and subband CSI is to be reported ([see, the CQI (Wideband-CQI (W-CQI), Subband-CQI (S-CQI)), [0059], and Fig. 7]).
As per Claims 6, 13, 20, D1 further discloses wherein an indication to the UE that wideband CSI is to be reported includes an indication of at least one of wideband channel quality information (CQI) and wideband precoding matrix indicator (PMI) ([see, the CQI (Wideband-CQI (W-CQI), and the W-PMI disclosed, [0059], and Fig. 7]), and an indication to the UE that subband CSI is to be reported includes an indication of at least one of subband CQI and subband PMI ([see, the Subband-CQI (S-CQI)), and the W-PMI disclosed, [0059], and Fig. 7]).
As per Claim 15, D1 discloses a user equipment (UE) (i.e., mobile terminal, or UE (User Equipment)) 102, Fig. 1), comprising: 
a transceiver configured to receive (see, transmit antenna, [0051], and Fig. 4]), from a base station (BS) (i.e., eNodeB 101, Fig. 1), an indication of configuration information for channel state information (CSI) reporting ([see, the eNodeB notifies the configuration information of each of the plurality of channel state information reference signals to the terminal, [0077, 0114], and Fig. 1, 16]), 
the configuration information for CSI reporting including information for a CSI reporting band comprising one or more subbands from a bandwidth (BW) part for which the UE is to report CSI ([see, the CSI reporting information CQI for representing the subbands from the system bandwidth (component carrier bandwidth), [0059], and Fig. 7]), and a controller operably coupled to the transceiver and configured to determine CSI ([see, the reference signal configuration information for channel state information measurement of the CSI report cell for reporting the CSI, [0077, 0114], and Fig. 1, 16]).
D1 doesn’t appear to explicitly disclose: wherein the transceiver is further configured to report the determined CSI including two separately encoded segments, and wherein: a first of the two segments includes a rank indicator (RI), and a channel quality indicator (CQI) for a first codeword (CW), a second of the two segments includes a precoding matrix indicator (PMI), and a payload size of the second of the two segments depends on value of the RI included in the first of the two segments.  
However, D2 discloses wherein the transceiver is further configured to report the determined CSI including two separately encoded segments ([see, multiplex the aggregated channel state information (CSI) reports disclosed,  [0095], and Fig. 5]), wherein: 
a first of the two segments includes a rank indicator (RI), and a channel quality indicator (CQI) for a first codeword (CW) ([see, wherein the multiplex the aggregated channel state information (CSI) reports, an RI report and  a CQI reports, one codeword may be selected to carry the aggregated CQI report disclosed, [0095-0096, 0103], and Fig. 5]), 
a second of the two segments includes a precoding matrix indicator (PMI) ([see, wherein the multiplex the aggregated channel state information (CSI) reports, the PMI report  disclosed, [0095-0096], and Fig. 5]), and 
a payload size of the second of the two segments depends on value of the RI included in the first of the two segments ([see, the rank indication (RI) may be calculated using the total aggregated rank indication (RI) payload size disclosed,  [0104-0105], and Fig. 7]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide reporting for simultaneous physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmissions results improve efficiency and quality of wireless communication (D2, ¶ [0003]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of WEI et al. (U.S. Patent Application Publication No. 2017/0353222), (“D3”, hereinafter). 
As per Claims 7, 14, D1 doesn’t appear to explicitly disclose: wherein the one or more subbands includes non- contiguous subbands within the BW part. 
However, D3 discloses wherein the one or more subbands includes non- contiguous subbands within the BW part  ([see, report subband CQI/PMI feedback for a plurality of subbands (e.g., subbands 0-MN-1) over a carrier band width, such as carrier bandwidth 1001, [0062-0063], and Fig. 10A-B]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide reporting for simultaneous physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmissions results improve efficiency and quality of wireless communication (D2, ¶ [0003]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Sayana et al. (U.S. Patent Application Publication No. 2015/0200754), (“D4”, hereinafter). 
As per Claims 21, 22, 23, D1 doesn’t appear to explicitly disclose: wherein the second of the two segments further includes a CQI for a second CW in case that the RI is larger than 4.   
 	However, D4 discloses wherein the second of the two segments further includes a CQI for a second CW in case that the RI is larger than 4 ([see, wherein the a rank (RI) report may be considered more useful than other CQI/PMI reports, and a wideband CQI/PMI report may be prioritized over a subband CQI/PMI report (see, [0159]), the periodic CSI reporting, n.sub.CQI.sub.--.sub.ref is the smallest value greater than or equal to 4 [0281,0297]]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide reporting for simultaneous physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmissions results improve signal quality to a user with interference avoidance (D2, ¶ [0003]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468   

/KHALED M KASSIM/Primary Examiner, Art Unit 2468